Clark App. No. 2012-CA-34, 2013-Ohio-510. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ entry filed March 25, 2013:
“Whether a tampering conviction requires proof that the defendant impaired evidence in an investigation by tampering with evidence related to the investigation.”
O’Donnell, J., dissents.
The conflict ease is State v. Skorvamk, 182 Ohio App.3d 615, 2009-Ohio-1709, 914 N.E.2d 418 (9th Dist.).